DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 15 JULY 2022 has been considered.  Current pending claims are Claims 1-13 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 15 JULY 2022, with respect to the objection to the abstract and specification, the claim objection, the 112(b) rejection and the double patenting rejection  have been fully considered and are persuasive.  The objection to the abstract and specification, the claim objection, the 112(b) rejection and the double patenting rejection  has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As previously stated in the allowable subject matter of the prior Office Action and the NOA of 15/922,661, the valve manifold which includes a magnetic piston is not found or suggested in the prior art. The closet prior art is to STONE, US Publication No. 2015/0045234, which teaches a valve manifold, Figure 3, [0032, 0033], but does not teach the magnetic pistons as required by element (a) in the instant invention.
The Examiner has conducted a search and has considered the parent application and has
not found any reference which fairly teaches or suggests the claimed invention.
Claims 1-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797